DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from Provisional Application 62874171, filed 07/15/2019.
Status of Claims
	Claims 1-20 are pending.
Specification
The abstract of the disclosure is objected to because it includes the acronyms PLIF and TLIF without stating their meanings.  Since the abstract is well under the 150 word limit the applicant is requested to spell out the acronyms.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim6, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 6, 16, and 18 are rendered indefinite by the requirement for a continuous opening.  It is unclear what the applicant’s means by a continuous.  When the implant is unexpanded or only partially expanded this opening will not extend all the way through the implant.  When in the fully expanded configuration it is unclear if the entire opening extends all the way through the implant.  Therefore the applicant’s invention doesn’t appear to include a continuous opening.  Clarification is required.
Claim 8 is rendered indefinite by the recitation defining the body as a pair or spaced apart openings.  This does not seem consistent with the applicant’s invention.  The body is better defined as a pair of spaced apart halves or frames.  It is unclear how the rearward openings actually define the body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Field et (Field) US 10,208,788 B2.

In regards to the graft window, Field discloses a plurality of gaps and openings throughout the body of the implant that read upon the graft window. These include the gaps between the curves of the jaws, the main gap between the jaws, the recesses around the hinge 133, channels 182, and the gaps between teeth 192.  All of these gaps are considered to read upon the broadest reasonable interpretation of a window and are fully capable of promoting ingrowth therein.
In regards to claims 4 and 14, the recitation of using additive manufacturing techniques amounts to a product by process. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case the implant of Field is fully capable of being formed from additive manufacturing techniques.  The structure is a simple frame work .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Wolfe et al (Wolfe) US 2014/0031939 A1.  
	Field discloses the invention substantially as claimed being described above.  However, Field does not disclose the use of a mesh surface to promote ingrowth.
	Wolf teaches the use of modular fusion implants comprising a body with a graft window and a mesh surface (Figure 2) in the same field of endeavor for the purpose of providing and retaining bone ingrowth.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the opposing sides of the body of Field to include larger openings lined with mesh as taught by Wolf in order to promote and retain faster ingrowth.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher D. Prone/Primary Examiner, Art Unit 3774